Dismiss; and Opinion Filed May 11, 2015.




                                           Court of Appeals
                                                            S      In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-15-00565-CV

                                       IN RE SYDNEY OBERHEIDEN, Relator

                         Original Proceeding from the 303rd Judicial District Court
                                           Dallas County, Texas
                                    Trial Court Cause No. DF-12-10037

                                           MEMORANDUM OPINION
                                        Before Justices Lang, Fillmore, and Brown
                                                 Opinion by Justice Lang
           Relator filed this petition for writ of mandamus seeking relief from an April 21, 2015

temporary order 1 signed by the associate judge in this suit affecting the parent-child relationship.

Texas intermediate appellate courts are granted limited mandamus jurisdiction. See TEX. GOV'T

CODE ANN. § 22.221 (West 2004). Appellate courts may issue writs of mandamus “agreeable to

the principles of law regulating those writs” only against judges of district or county courts in the

court of appeals district or against a judge of a district court who is acting as a magistrate at a

court of inquiry. TEX. GOV’T CODE ANN. § 22.221(b). 2 As a result, this Court does not have

mandamus jurisdiction over the associate judge. In re Penney, No. 05-14-00503-CV, 2014 WL
1
        In a suit affecting the parent-child relationship, a court may make temporary orders for the safety and welfare of the child including an
order for the payment of attorney’s fees and expenses. TEX. FAM. CODE ANN. § 105.001(a)(5) (West 2014). An associate judge may properly
sign a temporary order without further action by the trial judge. TEX. FAM. CODE ANN. § 201.007 (West 2014) (granting associate judge power to
render and sign temporary orders).
     2
       Appellate courts may also issue writs of mandamus necessary to enforce the jurisdiction of the court. See TEX. GOV’T CODE ANN. §
22.221(a) (granting court of appeals power to “issue a writ of mandamus and all other writs necessary to enforce the jurisdiction of the court).
The associate judge’s order does not present a threat to this court’s jurisdiction over a pending appeal.
2532307, at *2 (Tex. App.—Dallas June 4, 2014, orig. proceeding) (court lacked jurisdiction to

grant writ of mandamus compelling associate judge to vacate order); In re Davis, No. 05-14-

00841-CV, 2014 WL 3052478, at *1 (Tex. App.—Dallas July 3, 2014, orig. proceeding) (same);

see also Graham v. Graham, 414 S.W.3d 800, 801 (Tex. App.—Houston [1st Dist.] 2013, no

pet.) (courts of appeals do not have mandamus jurisdiction over actions of associate judge); In re

Texas Dept. of Family & Protective Servs., 348 S.W.3d 492, 495 (Tex. App.—Fort Worth 2011,

orig. proceeding) (same); Welder v. Fritz, 750 S.W.2d 930, 932 (Tex. App.—Corpus Christi

1988, no writ) (jurisdiction of courts of appeals to issue writs of mandamus is limited to writs

against judges of district and county courts within district and family law master is neither of

these).

          We DISMISS the petition for lack of jurisdiction.




                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
150565F.P05                                           JUSTICE




                                                –2–